IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-11-00418-CR

TERRANCE JERMAINE MOORE,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                               From the 272nd District Court
                                    Brazos County, Texas
                              Trial Court No. 11-01511-CRF-272


                                MEMORANDUM OPINION


          Terrance Moore was found guilty of state-jail felony theft and sentenced to

eighteen months in state jail. Moore appealed.

          Moore’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous.1 See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Moore filed a pro se response to the Anders brief, but we find that


1   Counsel identified two potential issues but concludes that Moore could not show harm. We agree.
it does not raise any potentially arguable issues.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Moore a

copy of our decision by certified mail, return receipt requested, at Moore’s last known

address. TEX. R. APP. P. 48.4. Counsel must also notify Moore of his right to file a pro se

petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670, 673-74

(Tex. Crim. App. 2006).       We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with this notification requirement as evidenced by “a letter [to

this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 28, 2012
Do not publish
[CR25]


Moore v. State                                                                       Page 2